THREADGILL, Acting Chief Judge.
Daniel Williams appeals the sentence he received in circuit court case no. 91-680, which was imposed after he violated his community control. Williams contends, and the State concedes, that the trial court erred in failing to give him credit on this sentence for the time he served in prison in circuit court case no. 91-176. We reverse and remand for resentencing.
Upon remand the trial court is directed to recalculate the length of Williams’ sentence in case no. 91-680. In doing so, the trial court must give Williams credit for the time he served in prison in case no. 91-176. See Tripp v. State, 622 So.2d 941 (Fla.1993); Williams v. State, 629 So.2d 174 (Fla. 2d DCA 1993).
Reversed and remanded.
BLUE and STRINGER, JJ., Concur.